

115 HRES 688 IH: Honoring Mark E. Miller for his distinguished public service and professional assistance to the United States Congress.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 688IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Brady of Texas (for himself, Mr. Walden, Mr. Neal, Mr. Pallone, Mr. Tiberi, Mr. Burgess, Mr. Levin, and Mr. Gene Green of Texas) submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring Mark E. Miller for his distinguished public service and professional assistance to the
			 United States Congress.
	
 Whereas Mark E. Miller has served as the Executive Director of the Medicare Payment Advisory Commission for 15 years, and worked vigorously and tirelessly to ensure that the Commission fulfilled its mission of providing objective, empirically-driven policy analysis and advice to the Congress;
 Whereas Mark E. Miller has provided invaluable advice on complicated Medicare payment issues to majority and minority leadership, committee, and Member offices regarding health care legislation, and served as a trusted source of objective information;
 Whereas Mark E. Miller has helped to shape many of the major laws affecting the Medicare program passed during his tenure, and his work has improved the lives of tens of millions of Americans who are covered through Medicare;
 Whereas Mark E. Miller has served consistently with professionalism, expertise, energy, patience, and dedication;
 Whereas Mark E. Miller has devoted many full days and many long nights and weekends to this work, helping to make the Commission what it is today; and
 Whereas Mark E. Miller brought a sense of purpose, as well as his good humor, to the sometimes grueling work of developing Medicare policy: Now, therefore, be it
	
 That the House of Representatives expresses its sincere appreciation and deep gratitude to— (1)Mark E. Miller for his distinguished public service and professional assistance to the United States Congress; and
 (2)the Medicare Payment Advisory Commission for its 20 years of professionalism and dedication in its assistance in shaping Medicare policy.
			